DETAILED ACTION
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 8,471,739).

Regarding claim 1, Choi et al. (Figs. 5-8) discloses a method for outputting current (“a DAC that output currents…” – Title/Abstract), comprising:
performing a sorting operation on a plurality of current sources (current sources 110; Fig. 5) according to intensities of currents outputted by the plurality of current sources (“the current sources are sorted according to the current magnitudes thereof…; col. 4, lines 40-44; Fig. 5);
dividing the plurality of current sources into N current source sets according to a result of the sorting operation and a predetermined selection order (“the current sources 110 are divided into four groups G1 to G4…; Fig. 5; and col. 6, lines 9-11”; and
enabling at least one current source set of the N current source sets to output a current according to a target output value (by a digital input value; line 61 of col. 6 to line 40 of col. 7); wherein,
the plurality of current sources (110) have a same first target current value (col. 6, lines 5-44);
each current source set of the N current source sets (groups G1 to G4) comprises at least one current source (col. 6, lines 15-44);
in the N current source sets, a total quantity of current sources of an nth current source set is twice a total quantity of current sources of an (n-1)th current source set (“the order of the current magnitudes of the group G1 to G4 is set to G1>G2>G3>G4…”; col. 6, lines 35-43); and
N is an integer greater than 1, and n is an integer greater than 1 and smaller than or equal to N (Figs. 5 and 8). 

Regarding claim 2, Choi et al. (Figs. 5-8) discloses the method of claim 1, wherein the step of dividing the plurality of current sources (current sources 110; Fig. 5; col. 6, lines 9-11) into N current source sets (groups G1 to G4; Figs. 5 and 8) according to the result of the sorting operation and the predetermined selection order comprises:
selecting a median current source having a median current intensity (current source pair P1; Fig. 8d) among the plurality of current sources (110) as a first current source set of the N current source sets; and
according to the result of the sorting operation, selecting a current source that precedes the median current source and a current source that succeeds the median current source as a second current source set of the N current source sets (select current source pairs P1 to P8 – see Fig. 8d; and line 61 of col. 6 to line 40 of col. 7).  

Regarding claim 3, Choi et al. (Figs. 5-8) discloses the method of claim 2, wherein the step of dividing the plurality of current sources (110) into N current source sets (G1 to G4) according to the result of the sorting operation and the predetermined selection order (see, Fig. 8C) comprises: according to the result of the sorting operation, selecting two current sources (current source pairs Pi; Fig. 8d) that are two places before and three places before the median current source and two current sources that are two places after and three places after the median current source as a third current source set of the N current source sets (see, Fig. 8d). 

Regarding claim 4, Choi et al. (Figs. 5-8) discloses the method of claim 1, wherein the step of dividing (col. 6, lines 9-11) the plurality of current sources (current sources 110; Fig. 5) into N current source sets (groups G1 to G4; Fig. 5) according to the result of the sorting operation and the predetermined selection order (col. 4, lines 40-47) comprises:
selecting a median current source (P1) having a median current intensity among the plurality of current sources as a first current source set of the N current source sets (Fig. 8d); and
selecting 2(n-2) current sources starting from the [2(n-2)-1]th place before the median current source and 2(n-2) current sources starting from the [2(n-2)-1]th place after the median current source as an nth current source set of the N current source sets (selecting current source pairs Pi as shown in Fig. 8d; see line 61 of col. 6 to line 40 of col. 7).  

Regarding claim 5, Choi et al. (Figs. 5-8) discloses the method of claim 1, wherein the step of enabling (by a digital input value; col. 7, lines 1-11) at least one current source set of the N current source sets to output the current according to the target output value (current source pairs Pi as seen in Fig. 8d) comprises:
enabling the at least one current source set of the N current source sets (groups G1 to G4) and at least one sub-current source of a plurality of sub-current sources to output the current according to the target output value (col. 5, lines 34-37; col. 6, lines 15-44; col. 7, lines 1-11); wherein,
the plurality of sub-current sources (current sources of the group G1 to G4; – Fig. 8) have a same second target current value; and the first target current value is greater than the second target current value (col. 7, lines 1-11).  

Regarding claim 6, Choi et al. (Figs. 5-8) discloses the method of claim 5, wherein the step of enabling (by the digital input values – col. 7, lines 1-1) the at least one current source set of the N current source sets (current groups G1 to G4) and at least one sub-current source of the plurality of sub-current sources (current sources of the group G1 to G4; – Fig. 8) to output the current according to the target output value comprises:
determining the at least one current source set of the N current source sets to be enabled according to the target output value and a binary coding sequence (col. 7, lines 1-11); and
determining a number of the plurality of sub-current sources (of the current groups G1 to G4 shown in Fig. 8C) to be enabled according to the target output value and a thermometer coding sequence or another binary coding sequence (col. 5, lines 34-37; and col. 7, lines 1-11). 

Regarding claim 7, Choi et al. (Figs. 5-8) discloses the method of claim 5, wherein a total target current value of the plurality of sub-current sources is less than the first target current value (Fig. 8; col. 6, lines 45-67; and col. 7, lines 1-11).  

Regarding claim 8, Choi et al. (Figs. 5-8) discloses the method of claim 7, wherein: the plurality of sub-current sources (of the group G1 to G4 shown in Fig. 8C) comprise (2L-1) sub-current sources, wherein L is an integer greater than 1 (a plurality of sub-current sources shown in Figs. 5 and 8).  
Regarding claim 9, Choi et al. (Figs. 5-8) discloses the method of claim 1, further comprising receiving a digital input signal to obtain the target output value (col. 7, lines 1-11).

Regarding claim 10, Choi et al. (Figs. 5-8) discloses the method of claim 1, wherein the plurality of current sources comprise (2N-1) current sources (a plurality of current sources 110; Fig. 5). 

Regarding claim 11, Choi et al. (Figs. 5-8) discloses a current output circuit, comprising:
a current source array (110 of Fig. 5) comprising a plurality of current sources (16 current sources in each of current groups G1 to G4), wherein the plurality of current sources have a same first target current value (col. 5, lines 34-37);
a current comparison circuit (current comparator 120; col. 4, lines 60-67) coupled to the plurality of current sources (110), and configured to compare intensities of currents outputted by the plurality of current sources to perform a sorting operation on the plurality of current sources (col. 5, lines 38-46); and
a current source control circuit (calibration unit – col. 4, lines 60-64) coupled to the plurality of current sources (110) and the current comparison circuit (120), and configured to divide the plurality of current sources (110) into N current source sets for individual control according to the result of the sorting operation and a predetermined selection order (groups G1 to G4; col. 6, lines 9-15), and to enable at least one current source set of the N current source sets to output a current according to a target output value (Fig. 8; 22-27); wherein,
each current source set of the N current source sets (current set/groups G1 to G4) comprises at least one current source (each comprises 4 as shown in Fig. 8C);
in the N current source sets, a total quantity of current sources of an nth current source set is twice a total quantity of current sources of an (n-1)th current source set (“the order of the current magnitudes of the group G1 to G4 is set to G1>G2>G3>G4…”; col. 6, lines 35-43); and
N is an integer greater than 1, and n is an integer greater than 1 and smaller than or equal to N (Figs. 5 and 8).  

Regarding claim 12, Choi et al. (Figs. 5-8) discloses the current output circuit of claim 11, wherein the current source control circuit is configured to:
select a median current source having a median current intensity (current source pair P1; Fig. 8d) among of the plurality of current sources (110) as a first current source set of the N current source sets; and
according to the result of the sorting operation, select a current source that precedes the median current source and a current source that succeeds the median current source as a second current source set of the N current source sets (select current source pairs P1 to P8 – see Fig. 8d; and line 61 of col. 6 to line 40 of col. 7).  

Regarding claim 13, Choi et al. (Figs. 5-8) discloses the current output circuit of claim 12, wherein the current source control circuit (calibration unit – col. 4, lines 60-64) is configured to:
select two current sources (current source pairs) that are two places before and three places before the median current source and two current that are two places after and three places after the median current source having the median current intensity as a third current source set of the N current source sets (see, Fig. 8d; current source pairs Pi – col. 6, lines 6, lines 45-67).
Regarding claim 14, Choi et al. (Figs. 5-8) discloses the current output circuit of claim 11, wherein the current source control circuit is configured to:
select a median current source (P1) having a median current intensity among of the plurality of current sources as a first current source set of the N current source sets (Fig. 8d); and select 2(n-2) current sources starting from the [2(n-2)-1]th place before the median current source and 2(n-2) current sources starting from the [2(n-2)-1]th place after the median current source as an nth current source set of the N current source sets (selecting current source pairs Pi as shown in Fig. 8d; see line 61 of col. 6 to line 40 of col. 7).  

Regarding claim 15, Choi et al. (Figs. 5-8) discloses the current output circuit of claim 11, wherein the current source array (110) further comprises:
a plurality of sub-current sources coupled to the current source control circuit (calibration unit – col. 4, lines 60-64), wherein the plurality of sub-current sources have a same second target current value (Fig. 8d; col. 7, lines 1-11); wherein,
the first target current value is greater than the second target current value; and
the current source control circuit (calibration unit – col. 4, lines 60-64) is further configured to respectively control the plurality of sub-current sources (col. 5, lines 34-37).  

Regarding claim 16, Choi et al. (Figs. 5-8) discloses the current output circuit of claim 15, wherein the current source control circuit is configured to:
determine the at least one current source of the N current source sets to be enabled (by the digital input values – col. 7, lines 1-1) according to the target output value and a binary coding sequence; and
determine a number of the plurality of sub-current sources to be enabled according to the target output value and a thermometer coding sequence or another binary coding sequence (col. 5, lines 34-37; and col. 7, lines 1-11). 

Regarding claim 17, Choi et al. (Figs. 5-8) discloses the current output circuit of claim 15, wherein a total target current value of the plurality of sub-current sources is less than the first target current value (Fig. 8; col. 6, lines 45-67; and col. 7, lines 1-11).  

Regarding claim 18, Choi et al. (Figs. 5-8) discloses the current output circuit of claim 17, wherein:
the plurality of sub-current sources (of the group G1 to G4 shown in Fig. 8C) comprise (2L-1) sub-current sources, wherein L is an integer greater than 1 (a plurality of sub-current sources shown in Figs. 5 and 8).  
 
Regarding claim 19, Choi et al. (Figs. 5-8) discloses the current output circuit of claim 11, wherein the current output circuit (Fig. 5) is configured to receive a digital input signal to obtain the target output value (col. 7, lines 1-11).  
 
Regarding claim 20, Choi et al. (Figs. 5-8) discloses the current output circuit of claim 11, wherein the plurality of current sources comprise (2N-1) current sources (a plurality of current sources 110; Fig. 5). 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiang (US 6,317,066) (Figs. 1-4) discloses a 9-bit current steering DAC (Fig. 1), wherein: MSB of the digital input, bits D4-D8, are converted to 31-bit thermometer code T1-T31, the thermometer codes are used to control thirty-one switches 12, respectively, each switch 12 being connected to one of thirty-one 16-unit current sources; and LSB of the digital input, D0-D3, are directly used to control four switches 141-144, respectively, each of the switches 141-144 being connected to a current source [B0-B3] (Fig. 3, lines 10-38). Fig. 4 shows a current layout arrangement of the current sources of the DAC.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809